STONE, J.
-The petitioner was arrested on two warrants of arrest, issued by a justice of the peace, each charging the crime of hog stealing. The complaints on which the warrants were issued are not in conformity with the statute. — Code of 1876, §§ 4648-9. The warrants of arrest and of commitment are substantially correct.- — Code, §§ 4651, 4682. The application to the primary court, renewed in this court, apparently claims the discharge of the prisoner, on the ground that the complaints before the justice of the peace did not authorize the issue of the warrants of arrest. It is no ground for discharge on habeas corpus, that the “commitment was irregular.” Code § 4963.
In the trial before the judge of probate, no testimony was offered, nor does it appear that the solicitor of the circuit, or the prosecutor was notified.—Code, §4946 ; Ex parte Mahone, 30 Ala. 49 ; Ex parte Champion, 52 Ala. 311; Callahan, v. The State, 60 Ala. 65. In the absence of all proof or testimony given before him, except the warrants of commitment attached to the sheriff’s return, we think the judge of probate rightly ruled that the petitioner had failed to show he was entitled to hjs discharge. The commitments themselves, on that inquiry, raised a prima facie cause for detention; and being unrebutted, the court was without warrant to order the prisoner’s liberation.
Application for habeas corpus denied.